DETAILED ACTION
                                         Response to Amendment
-	The reply filed 05/18/21, has been entered. Claims 1, 12, and 17 are amended. Claims 1-20 pending in the application.
-	 Specification objections are withdrawn in light of amendments/remarks. 
-	The rejection under 35 U.S.C. § 112(b) or 35 U.S.C. § 112(pre-AIA ), second paragraph, is withdrawn in view of applicant's argument/amendments.

                                         Allowable Subject Matter
1.	Claims 1-20 are allowed. The following is an Examiner's statement of reasons for allowance:  
             Independent claim 1 of the present application teaches, for example, “An apparatus comprising: a solid state memory; a controller circuit connected to the solid state memory, the controller circuit including: an error tracking circuit configured to determine a condition of the solid state memory based on multiple reads performed on the solid state memory using a range of test reference voltages; a delta calculation circuit configured to generate a selected delta amount based on the condition; a read circuit configured to: apply a reference voltage at a default value to read data from the solid state memory; and adjust the reference voltage by 
The foregoing limitations are not found in the prior arts of record. Particularly, none of the prior arts of record teach nor fairly suggest, “a controller circuit including: an error tracking circuit configured to determine a condition of the solid state memory based on multiple reads performed on the solid state memory using a range of test reference voltages; a delta calculation circuit configured to generate a selected delta amount based on the condition; a read circuit configured to: apply a reference voltage at a default value to read data from the solid state memory; and adjust the reference voltage by . Consequently, claim 1 is allowed over the prior arts. 
            Independent claims 12 and 17 includes similar limitations of independent claim 1, therefore is allowed for similar reasons. 
            Dependent claims depend from allowable independent claims and inherently include limitations therein, therefore are allowed as well.                       
Applicant must submit any comment considered necessary no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                      Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAW T ABRAHAM whose telephone number is (571)272-3812.  The examiner can normally be reached on 8AM-4:30PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Albert DeCady can be reached on (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is (703) 872-9306. 


/ESAW T ABRAHAM/
Primary Examiner, 
Art Unit 2112